Citation Nr: 0033146	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  96-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral frozen feet prior to January 11, 1998.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right frozen foot since January 12, 1998.  

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left frozen foot since January 12, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 10 percent for residuals of bilateral 
frozen feet.  

By rating decision dated in June 2000, the RO increased the 
evaluation for residuals of bilateral frozen feet to 30 
percent effective from March 20, 1995 to January 11, 1998 and 
assigned a separate 20 percent evaluation for each foot 
effective from January 12, 1998.  The veteran is presumed to 
be seeking the maximum available evaluation, and therefore 
his appeal remains pending.  AB v. Brown, 6 Vet App 35 
(1993).

By rating decision dated in April 1997, the RO granted 
service connection for residuals of frozen hands and assigned 
a zero percent evaluation.  The veteran did not file a Notice 
of Disagreement.  That decision is final.  



REMAND

This case was previously before the Board in September 1999 
at which time it was remanded for further development.  

In response to a request for records, the VA Medical Center 
in West Los Angeles, California advised in October 1999 that 
additional medical records pertaining to the veteran were 
located at the VA outpatient clinic in Los Angeles.  Under 
Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).

The law further provides that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Veterans Claims Assistance Act of 2000, (to be 
codified at 38 U.S.C.A. § 5103A(b)(3)).  

The law additionally provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Id.

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1).  The notification must identify 
the records the Secretary is unable to obtain; explain the 
efforts that the Secretary made to obtain those records; and, 
describe any further action to be taken by the Secretary with 
respect to the claim.  Id. at (b)(2).  The law further states 
that whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  Id. 
at (b)(3).  

On further review, the RO, by rating decision dated in August 
1996, continued a zero percent evaluation for a perianal 
abscess and fistula.  By rating decision dated in October 
1996, the RO increased the evaluation of a perianal abscess 
and fistula to 10 percent.  The veteran timely filed a notice 
of disagreement in November 1996.  38 C.F.R. §  20.201 
(2000).  The RO did not provide the veteran a statement of 
the case on that issue.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999); 38 C.F.R. § 19.26 (2000).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that all records 
of relevant treatment, specifically any 
from the VA outpatient clinic in Los 
Angeles, California, are of record and 
again request the veteran to submit or 
identify any additional records of 
treatment for residuals of bilateral 
frozen feet to date.  After securing the 
necessary release, the RO should seek to 
obtain these records.  If the RO is 
unsuccessful in obtaining any records it 
should so advise the veteran.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

3.  The RO should provide the veteran a 
statement of the case on the issue of an 
increased evaluation for a perianal 
abscess and fistula and advise him of the 
need to perfect an appeal on that issue.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
					Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

